ONION, Presiding Judge
(dissenting).
I cannot agree that the evidence is sufficient to sustain the revocation of probation.
The amended motion to revoke probation filed on March 25, 1970, alleges in part:
“That the said defendant, Lester Morris Pickens, on or about the 11th day of January, 1970, a date subsequent to the above mentioned conviction, in the County of Potter and State of Texas, did then and there unlawfully and wilfully interfere with a nurse, to-wit: Grace M. Garrett, while the said Grace M. Garrett was in the exercise of functions intended to contain injury to persons during a civil disturbance, Against the Peace and Dignity of the State.
Further, the said Lester Morris Pickens, on or about the 11th day of January, 1970, a date subsequent to the above mentioned conviction, in the County of Potter, State of Texas, did then and there in a public place, to-wit: the 300 Block of Van Burén Street, Amarillo, Texas, engage in an unreasonable disorderly conduct in such a manner to cause or provoke a disturbance, Against the Peace and Dignity of the State.
Further, the said Lester Morris Pickens, on or about the 11th day of January, 1970, a date subsequent to the above mentioned conviction, in the County of Potter, State of Texas, did then and there in a public place, to-wit: Northwest Texas Hospital, 2200 West 7th, Amarillo, Texas, engage in an unreasonable disorderly conduct in such manner to cause or provoke a disturbance, Against the Peace and Dignity of the State.”
The record reflects that on January 11, 1970, one Ronald McDonald, a close friend of the appellant, was shot by one Preston Cheeks near the Club De Lisa in Amarillo and fell face down in the street. When appellant arrived on the scene he obtained permission from the officer in charge to determine if his friend was still alive, and he turned McDonald’s face out of a puddle of mud. Soon a crowd of 100 to 200 people gathered, apparently angry about the shooting, and the delay in getting aid to McDonald, and began yelling “honkies” and “pigs.” The witnesses described the disturbance and named the ring leaders, but they did not include the appellant. Only one witness said he observed the appellant yelling “honkies” and “pigs” along with most of the others in the crowd.
The ambulance driver testified that McDonald did not appear to be alive at the scene and upon arrival at the hospital the nurses related he showed no vital signs of life. No doctor was on duty at the time.
The appellant and several others arrived anxious to determine the condition of their friend. When the appellant and three or four others were asked to leave the emergency room he displayed a civil defense card, but was told by the nurse in charge there was no emergency and he would *568have to retire to the waiting room which he did. Later he re-entered the emergency room attempting to get McDonald’s mother and sister, etc., permission to enter, which was granted. He was again asked to leave and did. He later re-entered asking permission to comfort the mother of the deceased, which was refused and he was again asked to leave. The group outside was estimated to be from 15 to 20 persons during this period of time.
Superintendent of Nurses Garrett testified that appellant had entered the emergency room twice before the deceased’s mother arrived; that later McDonald’s mother became upset, hysterical, and though not a patient at the hospital, she began to care for her, bathing her face with a wet cloth, taking her pulse and her blood pressure. She related that when the appellant re-entered the emergency room she had to stop taking the pulse and blood pressure readings and ask him to leave; that if he had not continued to come in she could have attended to her duties on the other floors of the hospital.
While the appellant denied making such statement, two officers testified they heard him urge the 15 to 20 people to rush in as they could not be stopped. No such action ever occurred.
The group of people there was described as “orderly,” many being friends or relatives of the deceased. They remained mostly in the hallway or waiting room of the hospital which was open to the public.
The appellant was not arrested and subsequently left for the funeral home.
The record clearly reflects that each time the appellant was asked to leave, he did, even though reluctantly, without causing any trouble or difficulty.
At the conclusion of the hearing on the motion to revoke,, the court found “the evidence would not be sufficient to show beyond a reasonable doubt any disorderly conduct at the scene (on Van Burén Street), and I can readily imagine how disturbed the defendant might have been by the shooting of his friend.”
The court expressed the thought that it was difficult to determine from the facts whether the appellant had “willfully interfered with a nurse in the exercise of her functions intended to contain injury to persons during a civil disturbance” in light of “the phraseology of this statute.” Article 472a, V.A.P.C.
He did, however, find a violation of that statute and Article 474, V.A.P.C.
Was there, under the circumstances, a violation of Article 472a, supra? Such statute provides:
“Section 1. ‘Interfere’ as that term is used herein shall mean to intervene and thereby obstruct passage or free movement, materially delay, or prohibit, by direct or devious means.”
“Section 2. It shall be unlawful for any person to willfully interfere with any fireman, policeman, or other peace officer in the lawful discharge of his duties, or with any doctor, nurse, or ambulance attendant while any such persons are in the exercise of functions intended to control, reduce or contain injury to persons or property during a riot, civil disturbance, or other public disaster.”
“Section 3. Any person who shall violate the provisions hereof shall be guilty of a felony and upon conviction shall be confined in the state penitentiary for not less than two nor more than 10 years.”
“Section 4. The provisions of this Act shall be cumulative of all other penal laws of this state.”
“Section 5. If any provision of this Act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions and applications of this Act which can be given effect without the invalid provision or application, and to *569this end the provisions of this Act are declared to be severable. Acts 1969, 61st Leg., p. 1952, ch. 654, eff. September 1, 1969.”
First, the evidence simply fails to reflect that at the hospital there was a riot, civil disturbance (as alleged in the motion to revoke) or other public disaster, nor was there shown to be any injury to McDonald’s mother for which she was being treated, or that appellant’s action fell within the definition of the term “interfere” as defined in the statute. No violation of Article 472a, supra, was shown.
This leaves only the question of whether the evidence reflects a violation of Article 474, V.A.P.C., as amended 1969. Assuming the constitutionality of the statute and that it is not vague and uncertain nor overly broad and susceptible of sweeping and improper application violative of the First Amendment, it is noted that neither the trial judge nor the majority points out just what subsection of Section 1 of the statute defining “disorderly conduct” was violated.
In light of the allegations of the motion to revoke, and the facts offered, I cannot conclude there was a sufficient basis for the revocation' in this case.
I dissent.